          Case 4:19-cv-00291-BD Document 88 Filed 05/05/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DADRAIN BANKS                                                                  PLAINTIFF

V.                          CASE NO. 4:19-CV-291-BD

PULASKI COUNTY SHERIFF DEPT., et al.                                       DEFENDANTS


                                         ORDER

       Plaintiff Dadrain Banks, filed this lawsuit without the help of a lawyer under 42

U.S.C. § 1983. (Doc. No. 1) All mail sent to Mr. Banks since March 23, 2020 has been

returned to the Court as undeliverable. (Docs. No. 81, 82, 84, 85, 86, 87) A plaintiff who

is not represented by counsel is required to promptly notify the Court as to any change in

address. Local Rule 5.5. The purpose of the rule is to allow the Court and other parties to

communicate with plaintiffs.

       On March 24, 2020, the Court ordered Mr. Banks to provide his current address

within 30 days. (Doc. No. 83) In that order, the Court specifically cautioned Mr. Banks

that his claims could be dismissed if he failed to update his address, as ordered. To date,

Mr. Banks has failed to comply with the March 24 Order.

       Mr. Banks’s claims are DISMISSED, without prejudice, based on his failure to

provide the Court with his address.

       IT IS SO ORDERED, this 5th day of May, 2020.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
